IN THE UNITED STATES BANKRUPTCY COURT
FOR THE WESTERN DISTRICT OF WASHINGTON - SEATTLE DIVISION District of WASHINGTON - Seattle

RE: NORTHWEST TERRITORIAL Mi

: Bankruptcy Number: 16-11767-CMA

Debtor : Chapter. 11

Western Distr Fo
Strict of Wash
# Seat izaton

MAY 27 3949

oF ans b. HATCH
THE BANKRUPTCY GEOR

REQUEST FOR NOTICES -
TO THE CLERK OF THE U. 8S. BANKRUPTCY COURT

Please take notice, the creditor, Office of Unemployment Compensation Tax Services (UCTS), Department of Labor
and Industry, Commonwealth of Pennsylvania, through its duly authorized agent, Deb Secrest, hereby requests thata ~
copy of all notices and papers in this action be served at the agent's office at the below captioned address.

Dated: 05/14/2079

By: ___/i_ Deb Secrest
Deb Secrest
Commonwealth of Pennsylvania
Department of Labor and Industry
Collections Support Unit
651 Boas Siraet, Room 925
Harrisburg, PA 17121
Telephone: (717) 787-7627
Fax: (717) 787-7671
Email: ra-li-ucts-bankrupt@siate.pa.us

UC-666 09-10 (page 1)

Case 16-11767-CMA Doc 2087 Filed 05/21/19 Ent. 05/21/19 10:22:25 Pg.1of1
